ACCEPTED
                                                                                                           03-14-00605-CR
                                                                                                                  4140977
                                                                                                 THIRD COURT OF APPEALS
                                                                                                            AUSTIN, TEXAS
                                                                                                     2/13/2015 11:12:19 AM
                                                                                                          JEFFREY D. KYLE
                                                                                                                    CLERK

                                      CAUSE No. 03-14-00605-CR

                                 IN THE COURT OF APPEALS             FILED IN
                                                              3rd COURT OF APPEALS
                         FOR THE THIRD COURT OF APPEALS DISTRJCT AUSTIN, TEXAS
                                      AUSTIN, TEXAS           2/13/2015 11:12:19 AM
                                                                                   JEFFREY D. KYLE
                                                                                        Clerk
                                   HOWARD THOMAS DOUGLAS,
                                          Appellant,

                                                   VS.

                                       THE STATE OF TEXAS,
                                             Appellee.

                             On appeal from Cause No. D-1-DC-12-900059,
                                   in the 331 st Judicial District Court,
                                          Travis County, Texas

                           APPELLANT'S FIRST MOTION FOR
                     EXTENSION OF TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUDGE OF SAID COURT:

          COMES NOW, Appellant, Howard Thomas Douglas, and files this his First Motion for

Extension of Time to File Appellant's Brief, and in support thereof respectfully shows this Comi

the following:

                                                    I.
                 APPELLANT SEEKS EXTENSION OF TIME TO FILE BRIEF

          1.       Appellant is appealing his conviction in the 331 st Judicial District Comi of Travis

County, Texas, for the felony offense of securing execution of a document by deception.

       2.          Appellant's Brief is due to be filed on February 13, 2015.

     2.           Appellant seeks this first extension of time to file his brief because Appellant's

counsel has had the following recent deadlines:

       •       Bowens v. Collins; Cause No. DC-12-08188; 192nd District Court, Dallas County;
               civil jury trial set for February 2, 2015; counsel prepared for trial during the week


DEFENDANT'S MOTION TO EXTEND TIME TO FILE BRJEF                                         PAGE 1
            before and presented trial to the bench during Tuesday until matter was recessed.

       (I   State v. Marvin Taylor; Cause No. F-2012-0490-C; 211th District Court, Denton
            County; counsel has been injury trial since February 9, 2015- three counts of
            aggravated sexual assault; this matter will last at least through February 13, 2015.


       These cases, and the preparation for them, have greatly limited the time that Appellant's

counsel has had to prepare for this matter. The Taylor criminal trial, especially, has occupied all

of counsel's time since Febmary 8, and much of counsel's time the preceding week, as well.

       3.      Given the nature of the issues expected to be asserted on appeal in this matter,

Appellant's counsel respectfully submits that justice would be betier served by allowing

Appellant's counsel additional time in which to prepare Appellant's Brief.            For example,

Appellant anticipates asserting as one of his arguments on appeal that the evidence was not

legally sufficient to suppmi the jury's verdict of guilty. Therefore, Appellant's counsel will

necessarily need to review all of the testimony and the exhibits and present a thorough analysis

of such evidence to this Court. Given that this trial lasted one week and resulted in five volumes

of testimony and six volumes of exhibits, such an endeavor will take a significant amount of time

to review and to organize on behalf of Appellant.

       4.      Appellant respectfully moves this Court for an extension of thirtv-one (31)

days in which to file Appellant's Brief. See Tex. R. App. P. 10,5(b), 38.6(d) (the 30th day

would be Sunday, March 15, 2015).

       5.      State Does No Oppose Extension. Appellant's counsel confened via telephone

with Ms. Angie Creasy, counsel for the State of Texas, on January 20, 2015, regarding the merits

of this Motion, and Ms. Creasy stated that the State does not oppose Appellant's motion to

extend time to file Appellant's Brief.




DEFENDANT'S MOTION TO EXTEND TIME TO FILE BRIEF                                      PAGE2
                                            n.
                                           PRAYER

        WHEREFORE, PREMISES CONSIDERED, Appellant moves this Comi to grant

Appellant an extension of thirty-one (31) days in which to file Appellant's Brief, making the

Brief due on or before March 15, 2015. Appellant fmiher seeks such other relief to which he may

be entitled, at law or in equity.

                                            Respectfully submitted,

                                            IS/ Craig M. Price
                                            Craig M. Price
                                            State Bar No. 16284170
                                            Hammerle Finley & Scroggins Law Firm
                                            2871 Lake Vista Dr., Suite 150
                                            Lewisville, Texas 75067
                                            Tel: (972) 436-9300
                                            Fax: (972) 436"9000
                                            Attorney for Appellant


                                    CERTIFICATE OF SERVICE

        This is to certify that on February 13, 2015, a true and correct copy of the above and

foregoing document was served on the District Attorney's Office, Travis County, PO Box 1748,

Austin, Texas 78767, by facsimile 512-854-9789.

                                                   /S/ Craig M. Price
                                                   Craig M. Price




DEFENDANT'S MOTION TO EXTEND TIME TO FILE BRIEF                                 PAGE3
                            CERTIFICATE OF CONFERENCE

       I ce1iify that Appellant's current counsel conferred over the telephone with Ms. Angie

Creasy, counsel for the State of Texas, on January 20, 2015, regarding the merits ofthis Motion,

and Ms. Creasy stated that she does not oppose Appellant's Motion to Extend Time to File

Appellant's Reply Brief.

                                                    IS/ Craig M. Price
                                                   Craig M. Price




DEFENDANT'S MOTION TO EXTEND TIME TO FILE BRIEF                                  PAGE4